Citation Nr: 0619771	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-28 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia with medial patellar plica, right, prior to 
June 11, 2004.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia with medial patellar plica, left, prior to 
June 6, 2003.

3.  Entitlement to a rating in excess of 30 percent for 
chondromalacia with medial patellar plica, right, beginning 
November 1, 2004.

4.  Entitlement to a rating in excess of 30 percent for 
chondromalacia with medial patellar plica, left, beginning 
October 1, 2003.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that denied the veteran's claim of ratings 
in excess of 10 percent each for right and left 
chondromalacia with medial patellar plica.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In a July 2003 rating decision, the RO granted the veteran a 
100 percent evaluation, effective June 6, based on surgical 
or other treatment necessitating convalescence following the 
veteran's left knee arthroscopy.  A 10 percent evaluation for 
each knee was to be continued beginning August 1, 2003.

In a December 2004 rating decision, the RO granted the 
veteran two temporary evaluations.  First, it granted an 
evaluation of 100 percent, effective August 1, 2003 based on 
surgical or other treatment necessitating convalescence, in 
light of evidence that the veteran had not been released from 
medical care following his June 6 left knee arthroscopy to 
return to work until September 2003.  A 10 percent evaluation 
for the left knee was to be continued beginning October 1, 
2003.  Second, it granted a 100 percent evaluation effective 
June 11, 2004 based on surgical or other treatment 
necessitating convalescence, following arthroscopic surgery 
on the veteran's right knee.  A 10 percent evaluation for the 
right knee was to be continued beginning November 1, 2004.

In an April 2005 rating decision, the RO increased the 
veteran's ratings to 30 percent for the right knee, effective 
November 1, 2004, and 30 percent for the left knee effective 
October 1, 2003.  However, because the RO did not grant the 
veteran a 100 percent evaluation from May 1999, when the 
veteran originally filed his claim, the RO granted the 
veteran less than the maximum available benefit of his claim.  
Therefore, the claims of increased evaluation for both right 
and left chondromalacia with medial patellar plica are still 
in appellate status, and both will be addressed by the Board.  
AB v. Brown 6 Vet. App. 35, 37-39 (1993).


FINDINGS OF FACT

1.  At all times relevant to the present appeal, the veteran 
has not suffered right or left leg ankylosis, nonunion or 
other impairment of the tibia and fibula, or limitation of 
extension.

2.  Prior to June 6, 2003, the veteran did not suffer more 
than slight functional impairment of the left leg.

3.  Prior to June 11, 2004, the veteran did not suffer more 
than slight functional impairment of the right leg.

4.  From the period beginning October 1, 2003, the veteran 
has suffered severe functional impairment of the left leg.

5.  From the period beginning November 1, 2004, the veteran 
has suffered severe functional impairment of the right leg.


CONCLUSIONS OF LAW

The criteria for a disability rating in excess of 10 percent 
for chondromalacia with medial patellar plica, left, prior to 
June 6, 2003 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Codes 5256, 5257, 5261, 5262 (2005).

The criteria for a disability rating in excess of 10 percent 
for chondromalacia with medial patellar plica, right, prior 
to June 11, 2004 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Codes 5256, 5257, 5261, 5262 (2005).

The criteria for a disability rating in excess of 30 percent 
for chondromalacia with medial patellar plica, left, from 
October 1, 2003 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Codes 5256, 5257, 5261, 5262 (2005).

The criteria for a disability rating in excess of 30 percent 
for chondromalacia with medial patellar plica, right, from 
November 1, 2004 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Codes 5256, 5257, 5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).

The VCAA furthermore requires VA to provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  

In this case, the initial RO adjudication in August 1999 took 
place prior to the VCAA's enactment.  VA provided 
notification to the veteran by means of an August 2002 letter 
from the AOJ to the veteran, which informed him of his and 
the VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit any relevant evidence and/or 
information in his possession to the AOJ.  After this notice 
was sent to the veteran, the claim was readjudicated.

However, neither the August 2002 notice letter nor any other 
notice letter sent to the veteran by the RO adequately 
explained what evidence was required to substantiate his 
increased rating claim.  Nonetheless, the veteran's notice of 
disagreement and other statements to VA indicate that the 
veteran knew the nature of his claim for an increased 
evaluation, and what the evidence needed to show to 
substantiate his claim.  Thus, the Board determines that any 
defect concerning the timing or adequacy of the required VCAA 
notice was harmless and resulted in no risk of prejudice to 
the veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, where the claim involves increased rating, as in 
this case, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for increased rating, so that VA 
must specifically provide notice that an effective date will 
be assigned if increased rating is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As the Board concludes 
below that the preponderance is against the veteran's claims 
for increased rating, any questions as to the appropriate 
effective dates to be assigned are rendered moot.  Therefore, 
despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims for increased ratings.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, post-service medical records, VA examinations, 
statements from the veteran, and a statement from the 
veteran's VA Primary Care Provider.


II.  Increased evaluation for left and right chondromalacia 
with medial patellar plica

The veteran argues that he is entitled to a disability 
evaluation in excess of 10 percent for chondromalacia with 
medial patellar plica, left, prior to June 6, 2003; a 
disability evaluation in excess of 10 percent for 
chondromalacia with medial patellar plica, right, prior to 
June 11, 2004; a disability evaluation in excess of 30 
percent for chondromalacia with medial patellar plica, left, 
beginning October 1, 2003; and a disability evaluation in 
excess of 30 percent for chondromalacia with medial patellar 
plica, right, beginning November 1, 2004.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2005).

At all times relevant to this appeal, the veteran has been 
rated under Diagnostic Code 5257 for "knee, other impairment 
of".  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under 
Diagnostic Code 5257, the following evaluations are normally 
assignable: slight recurrent subluxation or lateral 
instability, 10 percent; moderate recurrent subluxation or 
lateral instability, 20 percent; and severe recurrent 
subluxation or lateral instability, 30 percent.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on 
functional loss due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform its normal working movements with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. 
§ 4.40.  In examining joint claims, factors to be considered 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  A part 
that becomes painful on use must be regarded as seriously 
disabled, and weakness is as important as limitation of 
motion in determining disability.  Id.; see also DeLuca, 8 
Vet. App. 202.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
veteran's statements describing the symptoms of his service-
connected disorder are deemed competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

A.  Entitlement to a rating in excess of 10 percent for 
chondromalacia with medial patellar plica: left, prior to 
June 6, 2003; right, prior to June 11, 2004.

The veteran claims that he is entitled to a rating in excess 
of 10 percent for his left knee chondromalacia prior to June 
6, 2003, and a rating in excess of 10 percent for his right 
knee chondromalacia prior to June 11, 2004.

The veteran's medical records for the periods in question 
note no subluxation or instability.  However, they show that 
the veteran nevertheless suffered some functional impairment 
of the knees during that period.  On July 1999 VA 
examination, the veteran's gait was noted as cautious, the 
tibial tuberosities both felt a little more prominent than 
average, very light touch on the right patella caused the 
veteran to complain of pain, and there was no effusion or 
deformity noted.  On November 2002 VA examination, the 
examiner noted: a very prominent tibial tubercle, which was 
tender; somewhat of a positive patellar shrug test and 
positive patellar apprehension test (right stronger than 
left); no instability with varus and valgus stressing; 
negative Lachman, posterior drawer, and McMurray's test; no 
obvious effusion; and some minimal crepitans in the right 
patellofemoral joint.

In light of these records, the Board finds that adequate 
evidence of disabling pathology regarding the veteran's right 
and left chondromalacia with medial patellar plica shows 
slight functional loss due to weakness and painfulness on 
use, and slight inability of the left and right knee to 
perform normal their working movements with normal excursion, 
strength, speed, coordination and endurance prior to June 6, 
2003 and June 11 2004, respectively.  Therefore, despite the 
lack of subluxation or instability suffered by the veteran, 
the RO correctly characterized the veteran's left knee 
disability as "slight" under the diagnostic code for other 
impairment of the knee for the period prior to June 6, 2003, 
and right knee disability as "slight" beginning June 11, 
2004.  38 C.F.R. §§ 4.40 and 4.45; see DeLuca, 8 Vet. App. 
202; 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Thus, the 
Board finds that both a 10 percent rating for the veteran's 
left chondromalacia with medial patellar plica for the period 
prior to June 6 2003, and a 10 percent rating for the 
veteran's right chondromalacia with medial patellar plica for 
the period prior to June 11, 2004, are appropriate.

The Board notes that the record contains no evidence that 
during the periods in question the veteran suffered from 
ankylosis, malunion or nonunion of the tibia and fibula, or 
dislocation of semilunar cartilage in either knee that would 
warrant higher ratings under Diagnostic Code 5256, 5262, or 
5259.  Moreover, VA examinations of the veteran dated July 
1999 and November 2002 both note leg extension at 0 percent 
or below and flexion at 115 degrees or above, and thus 
neither flexion or extension was limited to a compensable 
degree.  C.F.R. § 4.71a, Diagnostic Codes 5261, 5260.  
Therefore, the veteran could not properly receive a higher 
rating under one of the different diagnostic codes for leg or 
knee disabilities.




B.  Entitlement to an evaluation in excess of 30 percent for 
chondromalacia with medial patellar plica: left, beginning 
October 1, 2003; right, beginning November 1, 2004.

The veteran has been receiving a 30 percent rating his left 
knee from October 1, 2003, and a 30 percent rating for his 
right knee from November 1, 2004.  A 30 percent rating is the 
maximum schedular rating available under Diagnostic Code 5257 
for "knee, other impairment of".  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Nonetheless, the veteran argues that 
he is entitled to a rating in excess of 30 percent for each 
knee.

The veteran's medical records note no knee subluxation or 
instability.  However, they show that the veteran currently 
suffers severe functional impairment of the knees.  On VA 
examination in February 2005, the examiner found: that the 
veteran's knees were exquisitely tender to palpation 
generalized; that the veteran had a great deal of difficulty 
taking his braces off and walking over to the exam room table 
with the braces on; that he had a great deal of difficulty 
ambulating from the waiting room to the examining room and 
getting up and down out of the chair and on and off the 
examining room table; that muscle strength of the bilateral 
lower extremities was 1+ out of a normal 5+; and that the 
veteran could not do any type of work that required him to 
climb on ladders, walk up steps, carry excess weight of more 
than a few pounds, squat, crawl or kneel.  The February 2005 
VA examiner described the veteran's knees as "severely 
debilitating".  A February 2005 statement by the veteran's 
VA Primary Care Provider similarly notes severe limitation of 
function in both knees.

In sum, adequate evidence of disabling pathology regarding 
the veteran's right and left chondromalacia with medial 
patellar plica shows current severe functional loss due to 
weakness and painfulness on use, and severe inability of the 
knees to perform normal their working movements with normal 
excursion, strength, speed, coordination and endurance since 
the veteran's left knee surgery in June 2003 and right knee 
surgery in June 2004.  Therefore, despite the lack of 
subluxation or instability suffered by the veteran, the RO 
correctly characterized the veteran's left knee disability as 
"severe" under the diagnostic code for other impairment of 
the knee for the period beginning October 1, 2003, and right 
knee disability as "severe" for the period beginning 
November 1, 2004.  38 C.F.R. §§ 4.40 and 4.45; see DeLuca, 8 
Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Furthermore, because the RO awarded the maximum rating for 
the veteran's disability under the diagnostic code for other 
impairment of the knee, no additional higher evaluation is 
warranted under such criteria due to pain.  De Luca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  See Johnston 
v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

According to the VA's Schedule for Rating Disabilities, a 
claimant can receive a schedular rating in excess of 30 
percent for the following knee and leg disabilities: 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees or above; limitation of leg extension to 30 degrees 
or more; and nonunion of the tibia and fibula, with loose 
motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5261, 5262.  However, there is no evidence that 
the veteran suffers or has ever suffered ankylosis, or 
nonunion or other impairment of the tibia and fibula in 
either leg.  Furthermore, on February 2005 VA examination, 
the veteran was able to fully extend both legs.  Hence, no 
higher rating is warranted under Diagnostic Codes 5256, 5261, 
or 5262.

Therefore, the Board finds that ratings in excess of 30 
percent for chondromalacia with medial patellar plica, left, 
beginning October 1, 2003, and for chondromalacia with medial 
patellar plica, right, beginning November 1, 2004, are not 
warranted in this case.

Although the veteran might believe that his current right and 
left chondromalacia with medial patellar plica should be 
evaluated at higher than 30 percent for each knee, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the claim for increased rating must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia with medial patellar plica, left, prior to 
June 6, 2003 is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia with medial patellar plica, right, prior to 
June 11, 2004 is denied.

Entitlement to a rating in excess of 30 percent for 
chondromalacia with medial patellar plica, left, beginning 
October 1, 2003 is denied.

Entitlement to a rating in excess of 30 percent for 
chondromalacia with medial patellar plica, right, beginning 
November 1, 2004 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


